DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 4-8 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Abraham (Pub. No.: US 2008/0091104).
Regarding claim 4, Abraham discloses a catheter (200) comprising:
an elongate member [see 0035, figs 1A, 6, 10A, 16A-16B] comprising
a hollow body [see 0035, figs 1A, 6, 10A, 16A-16B];
and an ultrasound transducer (210) transducer comprising a proximal end and a distal end and attached to the elongate member at the proximal end, the ultrasound that is configured to move from a retracted configuration to a deployed configuration that is raised from the elongate member [see 0035, and figs 1A, 6, 10A, 16A- 16B] by pivoting about the proximal end to move the distal end away from the elongate member [see 0109].

Regarding claim 5, Abraham discloses wherein in the deployed configuration, the ultrasound transducer produces a forward looking imaging field [see figs 6, 11A].

Regarding claim 6, Abraham discloses wherein in the deployed configuration, the ultrasound transducer produces a forward looking imaging field that includes a portion of the elongate member in the imaging field [see figs 6, 11A].

Regarding claim 7, Abraham discloses wherein the ultrasound transducer is located along a sidewall of the elongate member [see 0035, and figs 1A, 6, 10A, 16A-16B].

Regarding claim 8, Abraham discloses wherein the ultrasound transducer in the deployed configuration is positioned at an angle greater than 45 degrees with respect to the sidewall of the elongate member [see 0071].

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Abraham (Pub. No.: US 2008/0091104) in view of Nita et al (Pub. No.: US 2010/0022920)
Regarding claim 9, Abraham doesn’t explicitly disclose wherein a distal portion of the elongate body is bendable with respect to a proximal portion of the elongate body.
However, it is well known in the art that catheter distal ends are flexible; therefore bendable.
Nonetheless, Nita et al disclose a bend in the catheter body for enhancing positioning and/or advancement of the catheter [see abstract, 0008-0009, 0051-0052].
Therefore, it is obvious to one skilled in the art at the time the invention was filed and would have been motivated to combine Abraham and Nita et al by using bendable distal end with respect to a proximal portion of the elongate body; for enhancing positioning and/or advancement of the catheter [see abstract. Nita et al] so that makes it easier to maneuver through a vascular vessel.

Claims 10-14, 16-22 are rejected under 35 U.S.C. 103 as being unpatentable over Boutillette et al (Pub. No.: US 2016/0302924) in view of Abraham (Pub. No.: US 2008/0091104).
Regarding claim 10, Boutillette et al disclose a system comprising:
a first elongate member (outer shaft 37) comprising a first hollow body [see 0152];
a second elongate member (inner shaft) comprising a second hollow body, wherein the second elongate member is sized to fit within the first hollow body and wherein the second elongate member is bendable (by being flexible, 0069) [see 0152, 0164, 0169, 0187] by disclosing the outer shaft 37b may have an inner shaft which is disposed within the interior thereof and is secured to the inner surface of the outer shaft by webs which extend along a substantial length of the inner shaft [see 0152];
a third elongate member (torque shaft) comprising a third hollow body, wherein the third elongate member is sized to fit within the second hollow body [see 0043, 0070, 0179] by disclosing a torque shaft, which is preferably formed of hypotubing (e.g. formed of stainless steel or superelastic NiTi), may be disposed within the inner lumen of the inner shaft [see 0152].
Boutillette et al don’t disclose deliver a prosthetic valve, an aortic filter.
Nonetheless, Abraham discloses delivery of therapy (e.g., drugs, stem cells, laser therapy, or ultrasound energy); epicardial coronary artery bypass; valve repair and placement, delivery of cardiac shape modifying devices [see 0119].
Therefore, it is obvious to one skilled in the art at the time the invention was filed and would have been motivated to combine Boutillette et al and Abraham by a prosthetic valve; for treatment purposes.

Regarding claim 11, Boutillette et al disclose wherein the system further comprises a ventricular closure device [see 0159-0160, 0179, 0182, 0189].

Regarding claim 12, Boutillette et al disclose 3D echo, CAT scan [see 0154].
Boutillette et al don’t disclose an ultrasound transducer.
Nonetheless, Abraham discloses an elongate body having a proximal end and a distal end, one or more lumen extending through the elongate body, one or more ultrasound transducers embedded in the elongate body near the distal end [see 0015] so that the catheter can be inserted under ultrasound imaging guidance directly into the target site [see 0020].
Therefore, it is obvious to one skilled in the art at the time the invention was filed and would have been motivated to combine Boutillette et al and Abraham by using an ultrasound transducer; so that the catheter can be inserted under ultrasound imaging guidance directly into the target site [see 0020, Abraham].

Regarding claim 13, Boutillette et al disclose wherein a distal portion of the second elongate body is bendable with respect to a proximal portion of the second elongate body [see 0068, 0160] by disclosing a steering mechanism that bends the distal end region of the guide catheter [see 0068].

Regarding claim 14, Boutillette et al disclose wherein the system is configured to be advanced over a guidewire [see 0068] by disclosing positioning the delivery system using a guidewire further comprises positioning the delivery system over a guidewire and the guidewire is anchored to an intended landing zone on the patient's ventricle [see 0072].

Regarding claims 16-17, Boutillette et al disclose a method for replacing a cardiac valve, the method comprising:
conducting a valve replacement procedure in a minimally invasive manner, wherein a heart valve is replaced without performing an open-heart procedure on the subject [see abstract, 0078, 0189] by disclosing an applicator for inserting, repositioning and/or removing the partitioning device and partitioning device to fully expand it into a deployed configuration and to secure or seal it against the ventricle wall [see abstract].
Boutillette et al disclose advancing the hollow elongate member into the heart via an opening created by the needle [see 0189] and advancing one more additional devices through the hollow elongate member and into the interior of the heart to conduct the valve replacement procedure [see 0189].
Boutillette et al don’t disclose advancing a hollow elongate member through a chest wall into a pericardium of a heart of the subject, the elongate member comprising an ultrasound transducer and advancing a needle through the elongate member and through the pericardium into an interior of the heart, wherein the advancing is performed under image guidance from the ultrasound transducer of the hollow elongate member.
Nonetheless, Abraham discloses advancing a hollow elongate member through a chest wall into a pericardium of a heart of the subject, the elongate member comprising an ultrasound transducer [see 0113] and advancing a needle through the elongate member and through the pericardium into an interior of the heart, wherein the advancing is performed under image guidance from the ultrasound transducer of the hollow elongate member [see 0113].
Therefore, it is obvious to one skilled in the art at the time the invention was filed and would have been motivated to combine Boutillette et al and Abraham by advancing a hollow elongate member through a chest wall into a pericardium of a heart of the subject, the elongate member comprising an ultrasound transducer and advancing a needle through the elongate member and through the pericardium into an interior of the heart, wherein the advancing is performed under image guidance from the ultrasound transducer of the hollow elongate member; so that additional interventional or therapeutic instruments can be guided into the pericardium so that the patient can be treated [see 0113, Abraham].

Regarding claim 18, Boutillette et al disclose removing the one more additional devices and advancing a closure device through the hollow elongate member to close the opening in the heart created by the needle [see 0159-0160, 0179, 0182, 0189] and repositioning and/or removing the partitioning device and partitioning device to fully expand it into a deployed configuration and to secure or seal it against the ventricle wall [see abstract].

Regarding claim 19, Boutillette et al disclose wherein the hollow elongate member is removed from the opening in the heart prior to operating the closure device to close the opening in the heart created by the needle [see abstract, 0159-0160, 0179, 0182 and 0189]

Regarding claim 20, Boutillette et al disclose wherein the closure device comprises a plurality of closure members (195) [see fig 9, 0159, 0179-0180].

Regarding claim 21, Boutillette et al disclose wherein the hollow elongate member is removed to the pericardium.
Nonetheless, Abraham discloses wherein the hollow elongate member is removed to the pericardium [see 0113] by disclosing Once distal balloon 232b is inflated, the elongate body 200 can be pulled towards the operator so that balloon 232b fits snugly against the pericardial wall [see 0113].

Therefore, it is obvious to one skilled in the art at the time the invention was filed and would have been motivated to combine Boutillette et al and Abraham by having the hollow elongate member removed to the pericardium; so that balloon 232b fits snugly against the pericardial wall [see 0113, Abraham].

Regarding claim 22, Boutillette et al disclose wherein the hollow elongate member is removed from the subject [see abstract, 0159-0160, 0179, 0182 and 0189],

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Boutillette et al (Pub. No.: US 2016/0302924) in view of Frantz et al (Pub. No.: US 2011/0196397).
Regarding claim 15, Boutillette et al don’t explicitly mention wherein the first, second, and third elongate members are configured with a telescoping arrangement with respect to each other.
However, having the torque shaft within the inner shaft which itself within the outer shaft indicates a telescoping arrangement (emphasis added).
Nonetheless, Frantz et al disclose the guidewire passes through an inner catheter that is itself telescoped within an outer catheter [see 0006, 0011-0012].
Therefore, it is obvious to one skilled in the art at the time the invention was filed and would have been motivated to combine Boutillette et al and Frantz et al by having the first, second, and third elongate members are configured with a telescoping arrangement with respect to each other; to prevent or minimize damage to those walls.

Response to Arguments
Applicant's arguments filed 5/9/22 have been fully considered but they are not persuasive.

Regarding claim 4, Applicant argues Applicant respectfully submits that neither Abraham nor Nita teach or suggest the claimed configuration of a deployable transducer and, therefore, believes that the rejections of claim 4 and the claims depending therefrom (5-9) are overcome. Nita reports ultrasound but not in conjunction with imaging (instead appearing to relate to ultrasound disruption of obstructions.
The examiner disagrees because Abraham discloses wherein the ultrasound transducer in the deployed configuration is positioned at an angle greater than 45 degrees with respect to the sidewall of the elongate member [see 0071].

Regarding claim 10, Applicant argues Boutillette simply reports a telescoping tube delivered via an arterial puncture and entering the heart retrograde through the aortic valve along with an umbrella-like device delivered into the heart cavity that partitions the heart cavity. Furthermore, the device of Boutillette is not related to heart valve replacement and does not use imaging to position the catheter. See Boutillette at paragraphs [0078], [0178], [0068], and [0072]. Paragraph [0154] of Boutillette describes using 3D echo and CT scans to size the heart but does not relate to delivery of the device. As illustrated in Fig. 9 of Boutillette, no opening is created in the heart and all devices shown are to position the umbrella-like device in the heart cavity and exclude a non- productive portion of the heart and do not relate to valve replacement. Regarding the proposed combination with Frantz, Frantz reports a small guide wire with a magnetic engine to help push guide wire through small vessel obstructions. Combination with Boutillette would render the device unsuitable for its intended purpose as the latter device goes through large vessels into the heart. Combining with Frantz would thus result in serious arterial and cardiac trauma with life threatening complications.
The examiner disagrees because Abraham discloses delivery of therapy (e.g., drugs, stem cells, laser therapy, or ultrasound energy); epicardial coronary artery bypass; valve repair and placement, delivery of cardiac shape modifying devices [see 0119].

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOEL F BRUTUS whose telephone number is (571)270-3847. The examiner can normally be reached Mon-Fri, 10:00 AM to 7:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pascal Bui-Pho can be reached on 571-272-2714. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOEL F BRUTUS/              Primary Examiner, Art Unit 3793